Case 21-31047 Document 3 Filed in TXSB on 03/26/21 Page 1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

In re:
Greater Houston Pool
Management, Inc.
Debtor.

Case No. 20-3
Chapter 11

GP Gr Nn nr

DEBTOR’S CORPORATE OWNERSHIP STATEMENT
PURSUANT TO RULE 1007(1)

 

TO THE HONORABLE JUDGE OF THE UNITED STATES BANKRUPTCY
COURT: |

COMES NOW, Greater Houston Pool Management, Inc., the Debtor, through its counsel,
Attorney Donald Wyatt, PC, by Donald L. Wyatt, Jr., and submits this its Corporate Ownership
Statement Pursuant to 7007(1), and states as follows:

1. There are no entities to report under Rule 7007.1(a).
Dated: March 26, 2021.

Respectfully submitted,
ATTORNEY DONALD WYATT, PC

/s/ Don Wyatt

Donald L. Wyatt, Jr.

Texas Bar no.: 24039262

Federal ID: 34800

26418 Oak /Ridge Dr.

The Woodlands, TX 77384

Phone: 281-419-8733

Facsimile: 281-419-8703

PROPOSED COUNSEL FOR DEBTOR

 
